Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered October 17, 1989, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find that the trial court did not improvidently exercise its discretion in denying, without a hearing and without appointing new counsel, the defendant’s pro se motion to withdraw his guilty plea (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; CPL 220.60 [3]). The defendant’s belated claims of coercion and ineffective assistance of counsel are flatly refuted by the record of the plea proceedings in which he expressly represented, while under oath, that he was not being coerced into pleading guilty, that he was pleading guilty freely and voluntarily, and that he was satisfied with the representation being given by his counsel (see, People v Brownlee, 158 AD2d 610; People v Brown, 142 AD2d 683). The record further shows that the defendant was afforded an ample opportunity at sentenc*571ing to advance his claims and fully availed himself of that opportunity, delivering a narrative account of the events leading to his guilty plea and the reasons it should be vacated. No further inquiry was necessary (see, People v Frederick, supra). We note that the defendant was represented by competent counsel throughout the proceedings and, under the circumstances of this case, the plea was well-advised.
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit or based on matters outside the record. Kunzeman, J. P., Sullivan, Eiber and Ritter, JJ., concur.